UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4678


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WANDA DELORIS PERRY, a/k/a Wanda Denise Perry,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00262-NCT-1)


Submitted:   May 3, 2011                       Decided:   May 20, 2011


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Ripley E. Rand, United States Attorney,
Paul   A.    Weinman,    Assistant   United   States   Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A   grand     jury    indicted      Wanda    Denise     Perry    on     five

counts    of       willfully    and    knowingly         make   a   materially        false

statement and representation to a department of the executive

branch, in violation of 18 U.S.C. § 1001(a)(2) (2006).                           She was

also     charged      with     one    count       of    stealing,    purloining,       and

converting to her own use approximately $20,311 that belonged to

the United States.

            The trial jury found Perry guilty of all six charges

in the indictment; she was sentenced to sixteen months in prison

and ordered to pay a $600 assessment and $20,311 in restitution.

Perry appeals her conviction, contending that the district court

erred in denying her motion for judgment of acquittal because

the misrepresentations she made were not material.                      We affirm.

            This court reviews the denial of a Rule 29 motion de

novo.     United States v. Alerre, 430 F.3d 681, 693 (4th Cir.

2005).     In reviewing the sufficiency of the evidence following a

conviction, the court is to construe the evidence in the light

most favorable to the Government, assuming its credibility and

drawing all favorable inferences from it, and will sustain the

jury’s verdict if any rational trier of fact could have found

the essential elements of the crime charged beyond a reasonable

doubt.     United States v. Collins, 412 F.3d 515, 519 (4th Cir.

2005);    United      States    v.    Lomax,      293 F.3d 701,   705     (4th    Cir.

                                              2
2002).      “If    there    is     substantial          evidence        to   support       the

verdict, after viewing all of the evidence and the inferences

therefrom in the light most favorable to the Government,” the

court must affirm.          United States v. Murphy, 35 F.3d 143, 148

(4th Cir. 1994).         Furthermore, this court “cannot make [its] own

credibility       determinations          but    must     assume        that    the       jury

resolved    all    contradictions          in     testimony        in    favor       of    the

Government.”       United States v. United Med. & Surgical Supply

Corp., 989 F.2d 1390, 1402 (4th Cir. 1993).

          To prove a violation of § 1001, the Government
     must establish that (1) the defendant made a false
     statement to a governmental agency or concealed a fact
     from it or used a false document knowing it to be
     false, (2) the defendant acted knowingly or willfully,
     and (3) the false statement or concealed fact was
     material to a matter within the jurisdiction of the
     agency.

United   States     v.     Ismail,    97 F.3d 50,   60     (4th      Cir.       1996)

(internal   quotation       marks    omitted).           “A   fact      about    a    matter

within an agency's jurisdiction is material under § 1001 if it

has a natural tendency to influence agency action or is capable

of influencing agency action.”                  Ismail, 97 F.3d at 60 (internal

quotation marks omitted).            Moreover, “[t]here is no requirement

that the false statement actually influence or effect [sic] the

decision    making       process     of    a     department.”            Id.     (internal

quotation marks and alterations omitted).




                                            3
            The    evidence     is   overwhelming        that     the     Housing

Authority of Winston-Salem, which administered a program that

resulted in the expenditure of federal funds, actually relied on

Perry’s    misrepresentations        to    award    significant         financial

benefits to her to which she was not entitled.                  We accordingly

conclude that the district court properly denied the motion for

judgment of acquittal and affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in    the     materials

before    the   court   and   argument    would    not   aid    the   decisional

process.



                                                                         AFFIRMED




                                      4